UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1896



ANTHONY N. WHITING,

                                              Plaintiff - Appellant,

          versus


SKI’S AUTO WORLD PAINT AND BODY SHOP, INCOR-
PORATED; WILLIAM W. WESLOWSKI, d/b/a Ski’s
Auto World Paint and Body Shop,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-215-5-BO)


Submitted:   September 26, 2000           Decided:   October 12, 2000


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony N. Whiting, Appellant Pro Se.     Susan Joyce Hall, Fayette-
ville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony N. Whiting appeals the district court’s order granting

summary judgment in his former employer’s favor in this employment

discrimination action.   We have reviewed the record, the district

court’s opinion, and Whiting’s informal appellate brief.   Because

Whiting failed to challenge the bases for the district court’s

rulings, he has failed to preserve any issue for appellate review.

See 4th Cir. R. 34(b).     Moreover, Whiting’s claims of attorney

error provide no basis for relief.   See Sanchez v. United States

Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986) (holding that

there is no right to effective assistance of counsel in civil

cases).    Accordingly, we affirm on the reasoning of the district

court.    See Whiting v. Ski’s Auto World Paint & Body Shop, Inc.,

No. CA-98-215-5-BO (E.D.N.C. June 5, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2